Title: From Thomas Jefferson to John Adams, 8 August 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Aug. 8. 1786.

Your favour of July 16. came duly to hand by Mr. Trumbul. With respect to the whale oil, tho’ this country has shewn a desire  to draw it hither, and for that purpose have reduced the duties to about four guineas on the English ton, yet I do not see a probability of a further reduction at this moment. It has been much pressed, and I expect every day to receive a final determination. Should it not be obtained now we have reason to expect some years hence an abatement of one third, as a promise was given to the people that the imposition of 10. sous per livre should not be renewed at the expiration of the term for which it was laid on, which will be about half a dozen years hence. I inclose you copies of letters received from Mr. Carmichael, O’Brian, and Lamb. Be so good as to say what answer we shall give the last about his settlement. Shall we undertake the settlement? If so, where shall it be done? I will join in any thing you please as to this. Taking for granted, from a message delivered by Mr. Trumbul, that you are now in Holland, I will only add a request to send me some copies of the ratified treaty with Prussia (which will be I hope in both languages), and assurances of the sincere esteem and respect with which I have the honour to be Dear Sir your most obedt. humble servt.,

Th: Jefferson

